DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
As an initial matter, Examiner notes that numerous elements in the claims have been associated with a corresponding element numerals. While certain uses of the element numerals are acceptable, there are instances when the same element numerals are used inconsistently to refer to slightly different elements. Consequently, Examiner suggests that the claims be amended to remove the element numbers to improve the clarity of the claims.
Claims 1, 3-13 and 15 are objected to because of the following informalities:

For claim 1, Examiner believes this claim should be amended in the following manner:
A personalized make-up information recommendation method adopted by a make-up assisting device (1), the make-up assisting device (1) including at least a processor (10), a display unit (11) and a storage unit (14), the method comprising: 
a) after activating the make-up assisting device (1), determining whether the make-up assisting device (1) is triggered to execute a make-up information recommendation procedure; 
10) obtaining a preference analysis result for a [[current]] user when executing the make-up information recommendation procedure, wherein the processor (10) records a usage data of the user on the make-up assisting device (1) and analyzes the usage data of the user to obtain the preference analysis result; 
c) the processor (10) accessing the storage unit (14) based on the preference analysis result to obtain a relevant make-up appearance information; and 
d) the processor (10) displaying the relevant make-up appearance information on the display unit (11).

For claim 3, Examiner believes this claim should be amended in the following manner:
The method in claim 1, wherein the relevant make-up appearance information is at least one of image comprising one or more make-up [[appearance]] appearances, make-up appearance introduction, instruction video, required cosmetic and augmented reality (AR) image (41).

For claim 4, Examiner believes this claim should be amended in the following manner:
The method in claim 1, wherein in the step c), the processor (10) further accesses the storage unit (14) based on the preference analysis result to obtain a relevant video [[(2)]]; in the step d), the processor (10) plays back the relevant video [[(2)]] on the display unit (11).


The method in claim 4, wherein the storage unit (14) is configured to store a plurality of videos [[(2)]] and each of the plurality of videos [[(2)]] has one or more [[tag]] tags [[(21)]]; in the step c), the processor (10) obtains one or more videos [[(2)]] in the storage unit (14) and the one or more videos obtained from the storage unit [[(2)]] has [[tag]] corresponding tags [[(21)]] matched with the preference analysis result.

For claim 6, Examiner believes this claim should be amended in the following manner:
The method in claim 5, wherein a content of the [[tag]] corresponding tags [[(21)]] comprises at least one of user-interested make-up artist, make-up style, video category, make-up suitable for a specific occasion, cosmetic and model.

For claim 7, Examiner believes this claim should be amended in the following manner:
The method in claim 1, wherein in the step c), the processor (10) further accesses the storage unit (14) based on the preference analysis result to obtain a relevant cosmetic information; in the step d), the processor (10) displays the relevant cosmetic information on the display unit (11).


For claim 8, Examiner believes this claim should be amended in the following manner:
The method in claim 7, wherein the relevant cosmetic information comprises at least one of image of one or more cosmetic [[product]] products, product introduction, introduction to corresponding make-up appearance, and a purchase hyperlink.

For claim 9, Examiner believes this claim should be amended in the following manner:
The method in claim 1, wherein the processor (10) further receives and records a response message of the user [[(3)]] after the user operates the make-up assisting device (1); and in the step b), the processor (10) generates the preference analysis result based on the usage data and the response message of the user.

For claim 10, Examiner believes this claim should be amended in the following manner:
The method in claim 1, further comprising following steps before the step b): 
b01) the processor (10) determining whether the make-up assisting device (1) receives an operation behavior from the user [[(3)]]; 
b02) the processor (10) recording the usage data when receiving the operation behavior; 
b03) the processor (10) processing the usage data through an analysis algorithm to analyze a preference of the user [[(3)]] and generate the preference analysis result; and
b04) the processor (10) storing the preference analysis result in the storage unit (14).

For claim 11, Examiner believes this claim should be amended in the following manner:
The method in claim 10, wherein the operation behavior comprises watching one or more [[video]] videos [[(2)]] through the display unit (11).

For claim 12, Examiner believes this claim should be amended in the following manner:
The method in claim 11, wherein the usage data comprises at least one of make-up artist in the one or more [[video]] videos [[(2)]], introduced make-up style in the one or more [[video]] videos [[(2)]], cosmetic used in the one or more [[video]] videos [[(2)]], model appearing in the one or more [[video]] videos [[(2)]], video category, watching time length, watching times, and watching time point.

For claim 13, Examiner believes this claim should be amended in the following manner:
The method in claim 10, wherein the operation behavior comprises fetching a face image (4) of the user [[(3)]] through an image capturing unit (12) of the make-up assisting device (1) and displaying both the face image (4) and an AR image (41) of a specific make-up appearance on the display unit (11) to simulate user appearance after putting on the specific make-up appearance.

For claim 15, Examiner believes this claim should be amended in the following manner:
The method in claim 10, further comprises: 
[[b05)]] wherein the processor (10) receiving and recording a response message of the user [[(3)]] after the operational behavior finishes, and in the step b03), the processor (10) generates the preference analysis result based on the usage data and the response message of the user [[(3)]].

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For dependent claim 6, parent claim 5 establishes “one or more tag” and goes on to establish “tag matched with the preference analysis result”. Claim 6 recites the phrase “the tag” and it is unclear and ambiguous to which of the previously established “one or more tag” and “tag matched with the preference analysis result” is being referenced by the phrase “the tag”. Examiner has suggested amendments to this claim in the claim objections discussed above to resolve the ambiguity.
For dependent claim 15, this claim depends from claim 10 to establish a step performed as step b05. However, claim 15 recites limitations that are performed in step b03 which are inconsistent with the designation of claim 15 as step b05 which would suggest step b05 is to be performed after step b03. Examiner has suggested amendments to this claim in the claim objections discussed above to resolve the ambiguity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aarabi (U.S. Patent Application Publication 2019/0026013 A1) in view of Rahman et al., Augmented Rendering of Makeup Features in a Smart Interactive Mirror System for Decision Support in Cosmetics Products Selection, 2010 14th IEEE/ACM Symposium on Distributed Simulation and Real-Time Applications, 2010, pages 203-206 (hereinafter “Rahman”).

For claim 1, Aarabi discloses a personalized make-up information recommendation method adopted by a make-up assisting device (1), the make-up assisting device (1) including at least a processor (10), a display unit (11) and a storage unit (14) (disclosing a method adopted by a computing device as a make-up assisting device including a processor, a display screen and a memory for presenting a virtual makeover tool for display with recommendations of makeup products (page 1/par. 5 and 15; page 2/par. 31-32 and 44; page 3/claim 1)), the method comprising: a) after activating the make-up assisting device (1), determining whether the make-up assisting device (1) is triggered to execute a make-up information recommendation procedure (disclosing an interactive user interface enabling a user to activate the computing device (Fig. 1; page 2/par. 30-31); explaining the computing device determines the user interacts with a conversation tool to trigger a makeup-information recommendation procedure (Figs. 1-2; page 2/par. 33 and 44)); b) the processor (10) obtaining a preference analysis result for a current user when executing the make-up information recommendation procedure, wherein the processor (10) records a usage data of the user on the make-up assisting device (1) and analyzes the usage data of the user to obtain the preference analysis result (disclosing the processor records conversational inputs, product option selections and history of the user of computing device as usage data to generate a beauty preferences profile so that the conversation tool analyzes the beauty preferences profile to recommend appropriate makeup products as a preference analysis result (page 1/par. 15-19; page 2/par. 33 and 44; and page 3/par. 62)); c) the processor (10) accessing the storage unit (14) based on the preference analysis result to obtain a relevant make-up appearance information (disclosing the processor accesses an internal database within the memory to obtain relevant appearance information about the recommended makeup products (page 2/par. 29; and page 3/par. 65 and claim 1)); and d) the processor (10) displaying the make-up appearance information on the display unit (11) (disclosing the processor displays the relevant appearance information about the recommended makeup products on the display screen (page 1/par. 5; page 2/par. 29; and page 3/par. 65 and claim 1)).
Examiner finds Aarabi discloses recording a usage data and analyzing the usage data for the reasons discussed above.
In any case, these limitations are well-known in the art as disclosed in Rahman.
Rahman likewise discloses an interactive mirror system as a makeup assisting device to provide recommendations of makeup products (pages 203-204). Rahman explains its system tracks usage statistics of a user for analysis to calculate appropriate makeup products for recommendation to the user (page 205). It follows Aarabi may be accordingly modified with the teachings of Rahman to record and analyze usage data of its user to obtain its preference analysis result.
A person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention would find it obvious to modify Aarabi with the teachings of Rahman. Rahman is analogous art in dealing with an interactive mirror system as a makeup assisting device to provide recommendations of makeup products (pages 203-204). Rahman discloses its use of usage statistics is advantageous in appropriately recommending makeup products to a user (page 205). Consequently, a PHOSITA would incorporate the teachings of Rahman into Aarabi for appropriately recommending makeup products to a user. Therefore, claim 1 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 2, depending on claim 1, Aarabi as modified by Rahman discloses wherein the preference analysis result is at least one of user-interested make-up artist, make-up style, video category, make-up suitable for a specific occasion, cosmetic and model (Aarabi discloses the recommended makeup products as the preference analysis result may include make-up suitable for a specific occasion such as a wedding or a specific brand of cosmetic (pages 2-3/par. 46-59)).

For claim 3, depending on claim 1, Aarabi as modified by Rahman discloses wherein the make-up appearance information is at least one of image comprising one or more make-up appearance, make-up appearance introduction, instruction video, required cosmetic and augmented reality (AR) image (41) (Aarabi discloses the relevant appearance information about the recommended makeup products includes makeup appearances for virtual try-on and instructional videos for applying the recommended makeup products (page 2/par. 29; and pages 2-3/par. 55-59)).

For claim 4, depending on claim 1, Aarabi as modified by Rahman discloses wherein in the step c), the processor (10) further accesses the storage unit (14) based on the preference analysis result to obtain a relevant video (2) (Aarabi discloses the processor accesses the internal database within the memory to obtain relevant videos corresponding to the recommended makeup products (page 2/par. 29; and pages 2-3/par. 55-59 and claim 1)); in the step d), the processor (10) plays back the video (2) on the display unit (11) (Aarabi discloses the processor displays the relevant videos on the display screen (page 1/par. 5; page 2/par. 29; and pages 2-3/par. 55-59 and claim 1)).

For claim 7, depending on claim 1, Aarabi as modified by Rahman discloses wherein in the step c), the processor (10) further accesses the storage unit (14) based on the preference analysis result to obtain a relevant cosmetic information (Aarabi discloses the processor accesses the internal database within the memory to obtain relevant cosmetic information such as relevant images or links corresponding to the recommended makeup products (page 2/par. 29; and page 3/claim 1)); in the step d), the processor (10) displays the cosmetic information on the display unit (11) (Aarabi discloses the processor displays the relevant cosmetic information on the display screen (page 1/par. 5; page 2/par. 29; and page 3/claim 1)).

For claim 8, depending on claim 7, Aarabi as modified by Rahman discloses wherein the cosmetic information comprises at least one of image of one or more cosmetic product, product introduction, introduction to corresponding make-up appearance, and a purchase hyperlink (Aarabi discloses the processor accesses the internal database within the memory to obtain relevant cosmetic information such as relevant images or purchase hyperlinks corresponding to the recommended makeup products (page 1/par. 21; and page 2/par. 29)).

For claim 9, depending on claim 1, Aarabi as modified by Rahman discloses wherein the processor (10) further receives and records a response message of the user (3) after the user operates the make-up assisting device (Aarabi discloses the processor receives and records conversational input from its user as a response message of the user after the user operates the computing device (page 1/par. 15; page 2/par. 33; and page 3/par. 62 and claim 1)); and in the step b), the processor (10) generates the preference analysis result based on the usage data and the response message of the user (Aarabi discloses the processor generates the recommend appropriate makeup products based on the usage data and the conversational input from its user (page 1/par. 15-19; page 2/par. 33 and 44; and page 3/par. 62 and claim 1); Rahman likewise discloses an interactive mirror system as a makeup assisting device to provide recommendations of makeup products (pages 203-204); Rahman explains its system tracks usage statistics of a user for analysis to calculate appropriate makeup products for recommendation to the user (page 205); and it follows Aarabi may be accordingly modified with the teachings of Rahman to record and analyze usage data of its user to obtain its preference analysis result).

For claim 10, depending on claim 1, Aarabi as modified by Rahman discloses further comprising following steps before the step b): b01) the processor (10) determining whether the make-up assisting device (1) receives an operation behavior from the user (3) (Aarabi discloses the processor determines the computing device receives product option selections such as selections of videos to watch as operation behavior from the user (page 1/par. 15-19; and pages 2-3/par. 55-59 and claim 1)); b02) the processor (10) recording the usage data when receiving the operation behavior (Aarabi disclosing the processor records conversational inputs, product option selections and history of the user of computing device as usage data to generate a beauty preferences profile so that the conversation tool analyzes the beauty preferences profile to recommend appropriate makeup products as a preference analysis result (page 1/par. 15-19; page 2/par. 33 and 44; and page 3/par. 62); Rahman likewise discloses an interactive mirror system as a makeup assisting device to provide recommendations of makeup products (pages 203-204); Rahman explains its system tracks usage statistics of a user for analysis to calculate appropriate makeup products for recommendation to the user (page 205); and it follows Aarabi may be accordingly modified with the teachings of Rahman to record and analyze usage data of its user such as operation behavior to obtain its preference analysis result); b03) the processor (10) processing the usage data through analysis algorithm to analyze a preference of the user (3) and generate the preference analysis result (Aarabi disclosing the processor records conversational inputs, product option selections and history of the user of computing device as usage data to generate a beauty preferences profile so that the conversation tool as an analysis algorithm analyzes the beauty preferences profile to determine user preferences to recommend appropriate makeup products as a preference analysis result (page 1/par. 15-19; page 2/par. 33 and 44; and page 3/par. 62 and claim 1); Rahman likewise discloses an interactive mirror system as a makeup assisting device to provide recommendations of makeup products (pages 203-204); Rahman explains its system tracks usage statistics of a user for analysis to calculate appropriate makeup products for recommendation to the user (page 205); and it follows Aarabi may be accordingly modified with the teachings of Rahman to record and analyze usage data of its user such as operation behavior to obtain its preference analysis result); b04) the processor (10) storing the preference analysis result in the storage unit (14) (Aarabi discloses the processor stores the recommended makeup products as part of the history of the user within the memory (page 1/par. 15-19; and page 3/par. 62)).

For claim 11, depending on claim 10, Aarabi as modified by Rahman discloses wherein the operation behavior comprises watching one or more video (2) through the display unit (11) (Aarabi discloses the operation behavior includes watching videos through the display screen (page 1/par. 5; and pages 2-3/par. 55-59)).

For claim 12, depending on claim 11, Aarabi as modified by Rahman discloses wherein the usage data comprises at least one of make-up artist in the video (2), introduced make-up style in the video (2), cosmetic used in the video (2), model appearing in the video (2), video category, watching time length, watching times, and watching time point (Aarabi discloses the processor determines the computing device receives product option selections such as selections of videos to watch as operation behavior from the user where the videos are instructional videos associated with specific brands of cosmetics (page 1/par. 15-19; and pages 2-3/par. 55-59 and claim 1); Aarabi disclosing the processor records conversational inputs, product option selections and history of the user of computing device as usage data to generate a beauty preferences profile so that the conversation tool analyzes the beauty preferences profile to recommend appropriate makeup products as a preference analysis result (page 1/par. 15-19; page 2/par. 33 and 44; and page 3/par. 62); Rahman likewise discloses an interactive mirror system as a makeup assisting device to provide recommendations of makeup products (pages 203-204); Rahman explains its system tracks usage statistics of a user for analysis to calculate appropriate makeup products for recommendation to the user (page 205); and it follows Aarabi may be accordingly modified with the teachings of Rahman to record and analyze usage data of its user such as operation behavior to obtain its preference analysis result).

For claim 15, depending on claim 10, Aarabi as modified by Rahman discloses further comprises: b05) the processor (10) receiving and recording a response message of the user (3) after the operational behavior finishes (Aarabi explains, after a user has made product option selections as the operational behavior, the conversation may continue for the processor to receive and record conversational inputs from the user as response messages into the memory (page 1/par. 15-19; and page 3/par. 62-65)), and in the step b03), the processor (10) generates the preference analysis result based on the usage data and the response message of the user (3) (Aarabi discloses the processor generates the recommend appropriate makeup products based on the usage data and the conversational input from its user (page 1/par. 15-19; page 2/par. 33 and 44; and page 3/par. 62 and claim 1); Rahman likewise discloses an interactive mirror system as a makeup assisting device to provide recommendations of makeup products (pages 203-204); Rahman explains its system tracks usage statistics of a user for analysis to calculate appropriate makeup products for recommendation to the user (page 205); and it follows Aarabi may be accordingly modified with the teachings of Rahman to record and analyze usage data of its user to obtain its preference analysis result).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aarabi in view of Rahman further in view of Ramer et al. (U.S. Patent Application Publication 2016/0373891 A1, hereinafter “Ramer”).

For claim 5, depending on claim 4, Aarabi as modified by Rahman does not disclose each of a plurality of videos has one or more tags and obtaining one or more videos where the one or more videos has tags matched with a product of interest.
However, these limitations are well-known in the art as disclosed in Ramer.
Ramer similarly discloses a system and method for recommending relevant information for cosmetic products such as beauty aids (page 42/par. 341; and page 47/par. 392). Ramer explains content such as videos are associated with corresponding tags so that appropriate videos may be searchable and retrieved based on a tag matching a beauty aid product that is the subject of a user search query (page 14/par. 123; page 42/par. 341; page 47/par. 392 and page 92/par. 946). It follows Aarabi and Rahman may be accordingly modified with the teachings of Ramer to store a plurality of videos in its internal database within its memory with corresponding tags that are searchable by its processor to match its recommended makeup products of interest as its preference analysis result.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Aarabi and Rahman with the teachings of Ramer. Ramer is analogous art in dealing with system and method for recommending relevant information for cosmetic products such as beauty aids (page 42/par. 341; and page 47/par. 392). Ramer discloses its use of tags is advantageous in facilitating the search and retrieval of relevant content for products of interest (page 42/par. 341; page 47/par. 392 and page 92/par. 946). Consequently, a PHOSITA would incorporate the teachings of Ramer into Aarabi and Rahman for facilitating the search and retrieval of relevant content for products of interest. Therefore, claim 5 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 6, depending on claim 5, Aarabi as modified by Rahman and Ramer discloses wherein a content of the tag (21) comprises at least one of user-interested make-up artist, make-up style, video category, make-up suitable for a specific occasion, cosmetic and model (Aarabi explains its recommended makeup products may be associated with a makeup suitable for a specific occasion such as a wedding or a specific brand of cosmetic (pages 2-3/par. 47-59); Ramer similarly discloses a system and method for recommending relevant information for cosmetic products such as beauty aids (page 42/par. 341; and page 47/par. 392); Ramer explains content such as videos are associated with corresponding tags so that appropriate videos may be searchable and retrieved based on a tag matching a beauty aid product that is the subject of a user search query (page 14/par. 123; page 42/par. 341; page 47/par. 392 and page 92/par. 946); and it follows Aarabi and Rahman may be accordingly modified with the teachings of Ramer to store a plurality of videos in its internal database within its memory with corresponding tags that are searchable by its processor to match its recommended makeup products of interest as its preference analysis result where the tags comprise a content of a makeup suitable for a specific occasion or a specific brand of cosmetic).

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aarabi in view of Rahman further in view of Saito et al. (U.S. Patent Application Publication 2012/0223956 A1, hereinafter “Saito”).

For claim 13, depending on claim 10, Aarabi as modified by Rahman does not specifically disclose fetching a face image of a user through an image capturing unit and displaying both the face image and an AR image of a specific make-up appearance to simulate user appearance after putting on the specific make-up appearance.
However, these limitations are well-known in the art as disclosed in Saito.
Saito similarly discloses a system and method for performing makeup simulation and recommending makeup for a user (page 1/par. 6 and page 3/par. 42). Saito discloses its system includes a camera as an image capturing unit to capture a face image of a user so that the face image and an AR image of a specific makeup appearance superimposed on the face image is displayed to simulate user appearance of the specific makeup appearance (page 2/par. 39). It follows Aarabi and Rahman may be accordingly modified with the teachings of Saito to implement a camera within its computing device for capturing a face image of its user to display the face image and an AR image of a specific makeup appearance on its display screen to simulate user appearance after putting on the specific makeup appearance.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Aarabi and Rahman with the teachings of Saito. Saito is analogous art in dealing with system and method for performing makeup simulation and recommending makeup for a user (page 1/par. 6 and page 3/par. 42). Saito discloses its use of augmented reality is advantageous in facilitating real time makeup simulation so that a user may appropriately view a specific makeup appearance (page 1/par. 6-8; and page 2/par. 39). Consequently, a PHOSITA would incorporate the teachings of Saito into Aarabi and Rahman for facilitating real time makeup simulation so that a user may appropriately view a specific makeup appearance. Therefore, claim 13 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 14, depending on claim 13, Aarabi as modified by Rahman and Saito discloses wherein the usage data comprises at least one of a dynamic AR image using the specific make-up appearance, a using time of the dynamic AR image, a static AR image using the specific make-up appearance, and a using time of the static AR image (Rahman likewise discloses an interactive mirror system as a makeup assisting device to provide recommendations of makeup products (pages 203-204); Rahman explains its system tracks usage statistics of a user for analysis to calculate appropriate makeup products for recommendation to the user (page 205); and it follows Aarabi may be accordingly modified with the teachings of Rahman to record and analyze usage data of its user to obtain its preference analysis result; Saito similarly discloses a system and method for performing makeup simulation and recommending makeup for a user (page 1/par. 6 and page 3/par. 42); Saito discloses its system includes a camera as an image capturing unit to capture a face image of a user so that the face image and an AR image of a specific makeup appearance superimposed on the face image is displayed to simulate user appearance of the specific makeup appearance (page 2/par. 39); Saito further explains the AR image can be a static AR image or a dynamic AR image (pages 2-3/par. 41); and it follows Aarabi and Rahman may be accordingly modified with the teachings of Saito to implement a camera within its computing device for capturing a face image of its user to display the face image and an AR image of a specific makeup appearance on its display screen to simulate user appearance after putting on the specific makeup appearance so that is usage data may include either a static AR image or a dynamic AR image).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES TSENG/Primary Examiner, Art Unit 2613